Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01/23/2020 for application number 16/750,513. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification should be updated to update the status of all noted co-pending applications, if any. 
On page 1 para 0001, under section “Cross-Reference”, on line 2, update by inserting as ---now US Patent 10,579,132, issued on 03/03/2020--- after “2018,”.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:
In the claim 15, on line 3 of page 26, replace “the hosts” with -----the plurality of hosts------, as “a plurality of hosts” recited previously.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,891,699 B2 and claims 1 – 20 of U.S. Patent No. 10,579,132 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 9,891,699 B2 and claims 1 – 20 of U.S. Patent No. 10,579,132 B2 contains every elements of claims 1 – 20 of instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. The instant application claim common subject matter, as follows: (since all the claims recited similar limitations, examiner only shows independent claims 1, 8, and 15 as example in claim comparison table):

US Patent 9,891,699 B2
US Patent 10,579,132 B2
1. A method of managing power consumption by a first host included in a plurality of hosts in a clustered computing system comprising: detecting that a utilization level of the first host falls below a threshold value; in response to detecting that the utilization level falls below the threshold value, migrating one or more workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issuing a command to the first host the command causes the first host to cause one or more processors to operate in a sleep state.

applications executing on the first host to a second host; and issuing an instruction to the first host for the first responsive to the instruction to consume less power, the first host determines whether the power management policy pre-configured therein is a first power management policy for placing one or more processors of the first host in a sleep state or a second power management policy for operating the one or more processors at a reduced frequency, and (i) responsive to determining that the power management policy pre-configured therein is the first power management places the one or more processors in the sleep state and (ii) responsive to determining that the power management policy pre-configured therein is the second power management policy, operates the one or more processors at the reduced frequency.
workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issuing a command to the first host the command causes the first host to cause one or more processors to operate at a reduced clock frequency.
computing device to at workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issue a command to the first host for the first host to consume less power while the first host remains powered on, wherein the command causes the first host to cause one or more sleep state.
computer to perform a method of managing power consumption by a first host included in a applications therein and the first host having a power management policy pre-configured therein, the method comprising: detecting that a utilization level of the first host falls below a threshold value; responsive to the detecting, migrating one or more applications executing on the first host to a second host; and issuing an instruction to the first host for the first host to consume less power while the first host remains powered on, wherein responsive to the instruction to consume less power, the first host determines whether the power management policy pre-configured therein is a first power management policy for placing one or more processors of the first host in a sleep state or a second power management policy for operating the one or more processors at a reduced frequency, and (i) responsive to determining that the power management policy pre-configured therein is the first power management policy, places the one or more processors in the sleep state and (ii) responsive to determining at the reduced frequency.
workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issue a command to the first host for the first host to consume less power while the first host remains powered on, wherein the command causes the first host to cause one or more to operate at a reduced clock frequency.
workloads, wherein the management server executes instructions causing the management server to at least: detect that a utilization level of the first host falls below a threshold value; in response to detecting that workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issue a command to the first host for the first host to consume less power while the first host remains powered on, wherein the command causes the first host to cause one or more processors to operate in a sleep state.

applications therein and the first host having a power management policy pre-configured therein, wherein the management server and the first host are programmed to carry out a method of managing power consumption by the first host, the method comprising: detecting that a utilization level of the first host falls below a threshold value; responsive to the detecting, migrating one or more applications executing on the first host to a second host; and issuing an instruction to the first host for the first host to consume less power while the first host remains powered on, wherein responsive to the instruction to consume less power, the first host determines whether the power management policy pre-configured therein is a first power management policy for placing one or  in a sleep state or a second power management policy for operating the one or more processors at a reduced frequency, and (i) responsive to determining that the power management policy pre-configured therein is the first power management policy, places the one or more processors in the sleep state and (ii) responsive to determining that the power management policy pre-configured therein is the second power management policy, operates the one or more 
workloads, wherein the management server executes instructions causing the management server to at least: detect that a utilization level of the first host falls below a threshold value; in response to workloads executing on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host; and issue a command to the first host for the first host to consume less power while the first host remains powered on, wherein the command causes the first host to cause one or more processors to operate at a reduced clock frequency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 2010/0070784 A1 [hereinafter as Gupta]  in view of Mann et al., US .
As to claims 1, 8 and 15, Gupta teaches a cluster computing system [10, para 0012, 0016, fig. 1], a non-transitory computer-readable medium that stores instructions for managing power [para 0008, 0011] and a method of managing power consumption by a first host [11 host system, fig. 1] included in a plurality of hosts [11 – 19, host systems, fig. 1] in a clustered computing system [10 computer system, fig. 1] comprising: detecting [by DPM module 74] that a utilization level [actual utilization] of the first host falls below a threshold value [utilization is below the target range][DPM module 74 computing the utilization of each host systems 11 -19 in server cluster and evaluating highly-utilized and lightly utilized by VMs 50, and keep the utilization of host systems in a server cluster within a target range, subject to constraints specified by DPM operating parameters, para 0017,, utilization falls below target range, para 0019, 0021 – 0022]; in response to detecting that the utilization level falls below the threshold value [utilization falls below target range] [para 0019], migrating one or more workloads executing [migrating virtual machine] on the first host to a second host by causing at least one virtual machine executing the one or more workloads to be executed on the second host [by consolidating VMs on to fewer hosts and powering off host during the period of low resource utilization] [para 0016 – 0017, 0019, 0021 – 0022]; and issuing a command [program instructions] to the first host for the first host to consume less power [power off first host] [para 0008, 0011, 0017, 0019].


           Mann teaches in the same filed of endeavor a computer system and method for workload migration to reduce power consumption including issuing [by circuitry 118] a command [instructions or action] to the first host for the first host to consume less power [to lower power consumption of compute entity] while the first host remains powered on [low power mode or state] [para 0034].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta and Mann before the effective filing date of the claimed invention, to combine and modify/include issuing a command [program instructions] to the first host for the first host to consume less power [power off first host] [para 0008, 0011, 0017, 0019] as disclosed by Gupta to include issuing [by circuitry 118] a command [instructions or action] to the first host for the first host to consume less power [to lower power consumption of compute entity] while the first host remains powered on [low power mode or state] [para 0034] as taught by Mann in order to obtain a system and method to further increase or optimize processing efficiency and reduced total cost of ownership (TCO) [para 0034]. 
One of ordinary skill in the art wanted to be motivated to modify and include issuing [by circuitry 118] a command [instructions or action] to the first host for the first host to consume less power [to lower power consumption of compute entity] while the first host remains powered on [low power mode or state] [para 0034] as taught by Mann 
Neither Gupta’s nor Mann’s command teaches causes the first host to cause one or more processors to operate in a sleep state.
However, Okada teaches in the same filed of endeavor a host system [para 0041, fig. 2] and method to reduce electric power consumption including the command [API call] causes the first host to cause one or more processors [BU processor] to operate in a sleep state [sleep mode] [abstract, para 0070, 0080, 088 – 0089, 0110, 0114, fig. 1 – 2, 7 – 9].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta modified by Mann before the effective filing date of the claimed invention, to combine and modify/include issuing the command [API call] causes the first host to cause one or more processors [BU processor] to operate in a sleep state [sleep mode] [abstract, para 0070, 0080, 088 – 0089, 0110, 0114, fig. 1 – 2, 7 – 9] as taught by Okada in order to obtain a system and method which may not only increasing power saving but also may allow to return to an active mode from low power mode instantaneously as taught by OKada [para 0093, 0117, 0121, fig. 12 – 13]. 
One of ordinary skill in the art wanted to be motivated to modify and include modify/include issuing the command [API call] causes the first host to cause one or more processors [BU processor] to operate in a sleep state [sleep mode] [abstract, para 0070, 0080, 088 – 0089, 0110, 0114, fig. 1 – 2, 7 – 9] in order to obtain a system and method which may not only increasing power saving but also may allow to return to an 
As to claims 2, 9 and 16, Gupta further teaches determining [by DPM and (DRS)module] that the second host [any one of 12 – 19] has sufficient resources to execute the one or more workloads executing on the first host [11] [para 007, 0023, 0025], wherein migrating to the second host is performed in response to detecting that the utilization level of the first host [11] falls below the threshold value and determining that the second host has sufficient resources [larger capacity w.r.t. critical resources CPU or memory] to execute the one or more workloads [para 0007, 0016 - 0017, 0020, 0023, 25, 0030].
As to claims 3, 10, and 17, Gupta further teaches, wherein the command causes the first host to change a current power state of the one or more processors to a second power state, and the second power state causes power to be removed [DPM regulates power-off] from one or more components of the one or more processors [para 0011,0016 – 0017].
As to claims 4, 12, and 19, Okada further teaches migrating data from a first memory associated with the one or more processors [of the first host 10] to a second memory [732] associated with one or more additional processors [731 CPU] of the first host that are not placed in the sleep state [active mode][CPU 731 update data of memory 732 such that data 736 indicate active mode, para 0120].
	         One of ordinary skill in the art wanted to be motivated to modify and include migrating data from a first memory associated with the one or more processors [of the first host 10] to a second memory [732] associated with one or more additional 
As to claims 5, 11 and 18, Okada teaches further teaches wherein the command causes the first host to cause one or more processors to operate at a reduced clock frequency [in standby mode operating frequency is set at a predetermined first frequency which is lower than the operating frequency set at active mode ][abstract, para  0010, 0018, 0021].
	One of ordinary skill in the art wanted to be motivated to modify and include modify/include wherein the command causes the first host to cause one or more processors to operate at a reduced clock frequency [in standby mode operating frequency is set at a predetermined first frequency which is lower than the operating frequency set at active mode ][abstract, para  0010, 0018, 0021] in order to obtain a system and method which may not only increasing power saving but also may allow to return to an active mode from low power mode instantaneously as taught by OKada [para 0093, 0117, 0121, fig. 12 – 13].
As to claims 6, and 14, Gupta further teaches, wherein the at least one virtual machine [50 VM] is executing at least one application container utilizing a virtualization service of an operating system executed by the first host [11][para 0007 – 0008, 0014, fig. 1 – 2].
As to claims 7, 14 and 20, Gupta further teaches wherein the command [by DPM] causes the first host to reduce a voltage applied [minimum amount of powered-on] to the one or more processors [CPU][para 0024].

Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN C PATEL/Primary Examiner, Art Unit 2186